                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                          NO. 5:15-CR-62-H
                          NO. 5:15-CR-67-H
                          NO. 5:15-CR-68-H


UNITED STATES OF AMERICA,        )
                                 )
     v.                          )
                                 )
DUKE ENERGY BUSINESS SERVICES    )
                                                  ORDER
LLC; DUKE ENERGY CAROLINAS,      )
LLC; and DUKE ENERGY             )
PROGRESS, INC.,                  )
       Defendants.               )



     The court is in receipt of the Invoice of the court appointed

monitor, Benjamin F. Wilson and the law firm, Beveridge & Diamond,

P.C., (“CAM”) dated August 19, 2019, which was submitted to this

court on August 19, 2019.    This invoice covers services rendered

by the CAM for the time period of July 1, 2019 through July 31,

2019, and disbursements listed through July 31, 2019.     The parties

have informed the court they have no objections to the invoice

submitted.    Therefore, the court, having carefully reviewed the

submissions, hereby approves the invoice for fees in the amount of

$100,199.00, plus expenses and disbursements of $49,874.11 for a

total invoice of $150,073.11.    Defendants are directed to render

payment of $150,073.11 to BEVERIDGE & DIAMOND, P.C., within 45
days of the electronic submission of this invoice on August 19,

2019.


    This 29th day of August 2019.



                        ___________________________________
                        MALCOLM J. HOWARD
                        Senior United States District Judge

At Greenville, NC
#35




                               2
